Citation Nr: 1037285	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  The propriety of severance of service connection for a left 
knee disorder.

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a right knee disability.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).

In February 2009, the Board remanded the Veteran's claims of 
entitlement to service connection for a left knee disorder and 
his claim of entitlement to a total rating based on individual 
unemployability (TDIU).  Pursuant to the directives of the 
February 2009 remand, the Veteran underwent a VA examination in 
June 2009.  The examiner was requested to opine as to the 
etiological relationship, if any, between the Veteran's left knee 
disorder and his service-connected right knee, as well as the 
etiological relationship, if any, between his left knee disorder 
and his active duty service, to include an October 1967 left knee 
injury.  The examiner was also asked to determine how the 
Veteran's service-connected disabilities affected his 
employability.  As a result of this examination, service 
connection was granted in February 2010 for a left knee 
disability.  Subsequently, the RO determined that the June 2009 
VA examination was deficient because the examiner did not provide 
an opinion as to the effect the Veteran's service-connected 
disabilities had on his employability and, thus, another opinion 
was requested.  In April 2010, the VA examiner noted that the 
June 2009 examination report contained a material typographical 
error.  The examiner acknowledged that an opinion favorable to 
the Veteran's service-connection claim for a left knee disorder 
was rendered in June 2009 when such an opinion was not intended.  
The examiner then provided a corrective opinion.  Based on the 
April 2010 opinion, the RO determined that the February 2010 
rating decision that granted service connection for a left knee 
disorder contained clear and unmistakable error.  Consequently, 
in June 2010, service connection for a left knee disorder was 
severed.  The Veteran's claim of entitlement to service 
connection for a left knee disorder and claim of entitlement to 
TDIU were then remitted to the Board for further appellate 
review.  In an August 2010 brief in support of the Veteran's 
claims, the Veteran's representative asserted that the severance 
of service connection for a left knee disorder was improper.  As 
such, the Board will address the propriety of the severance of 
service connection for a left knee disorder herein.

Additionally, although service connection was granted for a left 
knee disorder in a February 2010 rating decision, which would 
normally constitute a full grant of benefits sought on appeal 
and, thus, obviate the need for further appellate review, the 
Board finds that the grant of service connection did not 
extinguish appellate review of the Veteran's service connection 
claim in light of the subsequent severance.  As such, the Board 
will also address the Veteran's service connection claim for a 
left knee disorder herein.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A.  Propriety of Severance of Service Connection for Left Knee 
Disorder

In February 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for a left knee disorder and 
his claim of entitlement to TDIU.  In the February 2009 remand, 
the Board directed the RO to provide the Veteran's claims file to 
a VA examiner for review.  After the examiner reviewed the 
relevant evidence of record, the Board requested that the 
examiner opine as to etiological relationship, if any, between 
the Veteran's current left knee disorder and the Veteran's active 
duty service, to include the October 1967 left knee injury.  The 
examiner was also asked to opine as to the etiological 
relationship, if any, between the Veteran's current left knee 
disorder and his service-connected right knee disorder, to 
include aggravation.  Further, the examiner was asked to assess 
how the Veteran's service-connected disabilities affected his 
employability.  

In June 2009, after reviewing the Veteran's claims file, the 
examiner provided what appeared to be a favorable opinion with 
respect to the Veteran's service connection claim for a left knee 
disorder.  The examiner did not address the Veteran's 
employability.

In February 2010, the RO granted service connection for the 
Veteran's left knee disorder and assigned a 10 percent rating 
thereto, effective November 26, 2002.  The RO then requested the 
examiner to provide an addendum to the June 2009 opinion wherein 
the Veteran's employability was assessed.  

In April 2010, the examiner discovered that a material 
typographical error was committed in the June 2009 opinion.  The 
examiner inadvertently rendered a positive etiological opinion 
concerning the Veteran's left knee disorder when such an opinion 
was not intended.  The examiner proceeded to amend the June 2009 
examination report, ultimately rendering a negative etiological 
opinion.  

In June 2010, based on the examiner's amended opinion, the RO 
issued a rating decision wherein service connection for a left 
knee disorder was severed.  In a separate supplemental statement 
of the case, the Veteran's service connection claim for a left 
knee disorder and his claim of entitlement to TDIU were denied; 
the issues were then remitted to the Board for appellate review.

In August 2010, the Veteran's representative submitted a brief in 
support of the Veteran's claims, wherein it was also asserted 
that the severance of service connection for the Veteran's left 
knee disorder was improper.  

An appeal as to the propriety of the severance of service 
connection for the Veteran's left knee disorder has not been 
perfected.  The Board finds, however, that the representative's 
August 2010 brief represents a timely notice of disagreement as 
to this issue.  As a statement of the case has not been issued, 
the Board is required to remand this claim.  Manlicon v. West, 12 
Vet. App. 238 (1999).

The RO is reminded that severance of service connection must 
conform to 38 C.F.R. § 3.105(d) (2009).  


B.  Service Connection for Left Knee Disorder and TDIU

The issue of entitlement to service connection for a left knee 
disorder and the claim of entitlement to TDIU are inextricably 
intertwined with the Veteran's claim that service connection for 
a left knee disorder was improperly severed.  Consequently, the 
Board finds that remanding these issues for contemporaneous 
consideration is warranted.

Additionally, in December 2007, the Board remanded the Veteran's 
claim of entitlement to service connection for a left knee 
disorder and his claim of entitlement to TDIU for further 
development, to include VA examinations.  With respect to the 
Veteran's service connection claim for a left knee disorder, the 
Board determined that the evidence of record was insufficient to 
evaluate the claim and, thus, an examination was necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the 
Board found that the nexus opinions then of record only addressed 
the etiological relationship between the Veteran's left knee 
disorder and his service-connected right knee disability.  In 
addition to requesting that the examiner provide an opinion as to 
the etiological relationship, if any, between the Veteran's left 
knee disorder and his service-connected right knee disability, 
the Board directed the examiner to opine as to the 
etiological relationship between the Veteran's current 
left knee disorder and his active duty service, to include 
the documented October 1967 injury to the Veteran's left 
knee.  In rendering the opinion, the examiner was also directed 
to consider evidence associated with a May 1993 motor vehicle 
accident.  With respect to the Veteran's claim of entitlement to 
TDIU, the Board also found that the evidence of record was 
insufficient to evaluate the claim.  Consequently, the Board 
remanded the issue in order to obtain an opinion from a VA 
examiner as to the effect the Veteran's service-connected 
disabilities had on his employability.

In September 2008, the Veteran underwent the requested 
examination.  Thereafter, the denial of the claims was continued 
and the claims were remitted to the Board for appellate review.  
In February 2009, the Board determined that September 2008 
examination did not substantially comply with the directives of 
the Board's December 2007 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) Specifically, the examiner did not make 
reference to the October 1967 left knee injury and did not 
provide an opinion as to the etiological relationship 
between the Veteran's current left knee disorder and his 
active duty service, to include the October 1967 left knee 
injury.  As such, the Board remanded the Veteran's claim in 
order to obtain the requested opinion.  While the examiner 
provided the requested opinion with respect to the impact the 
Veteran's service-connected disabilities had on his 
employability, the claim of TDIU was determined to be 
inextricably intertwined with the Veteran's service connection 
claim for a left knee disorder and, thus, it was remanded for 
contemporaneous consideration.

In June 2009, the Veteran underwent another VA examination and, 
as discussed above, the examiner has stated that he mistakenly 
rendered a positive etiological opinion with respect to the 
Veteran's service connection claim for a left knee disorder; the 
opinion was corrected in an April 2010 addendum.  After reviewing 
both the June 2009 examination report and April 2010 addendum, 
the Board finds that the examiner has still not provided the 
requested opinion.  Specifically, the examiner failed reference 
the October 1967 left knee injury and did not provide an opinion 
as to the etiological relationship between the Veteran's current 
left knee disorder and his active duty service, to include the 
October 1967 injury.  While the Board acknowledges the frequent 
inservice treatment for the Veteran's service-connected right 
knee, the Veteran's service treatment records also include an 
entry, dated October 8, 1967, that unequivocally demonstrates 
that the Veteran was treated for an injury to his left knee.  
The examiner must address the etiological relationship 
between the Veteran's current left knee disorder and his 
active duty service, to include the October 8, 1967 left 
knee injury.   

Based on a review of the claims file, the Board finds that RO did 
not substantially comply with the directives of the either the 
December 2007 or February 2009 remand.  Id.  As such, another 
remand is warranted in order to obtain the requested opinion.  
The RO is reminded that compliance with Board remands is neither 
optional nor discretionary.  Id.  Further, the RO must ensure 
that any development is in complete compliance with this remand.  
If deficient in any manner, the RO must implement corrective 
procedures.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue the Veteran and his 
representative a statement of the case with 
respect to the Veteran's claim that the June 
2010 severance of service connection for a 
left knee disability was improper.  The RO is 
reminded that severance of service connection 
must conform to 38 C.F.R. § 3.105(d).  This 
issue should be certified to the Board only 
if a timely substantive appeal is received.

2.  After the actions in Paragraph 1 have 
been completed, the RO must conduct any 
additional notification and development, to 
include a supplemental statement of the case, 
deemed warranted with respect to the 
Veteran's claim of entitlement to service 
connection for a left knee disorder and his 
claim of entitlement to TDIU, to potentially 
include affording the Veteran an examination 
in compliance with the directives of the this 
and previous Board remands.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

